Jenkins, P. J.,
dissenting. In my opinion the judgment of the court below should be affirmed. When the case was previously dealt with by this court, it seems to have been merely assumed that the instrument sued on was a contract, and not simply an offer of purchase made to a traveling salesman. The former decision in 46 Ga. App. 536, while assuming that there was a contract, did not undertake to construe the instrument as such. On the second trial it was specifically set forth by the amended plea that the offer signed by the defendant was not a binding contract of purchase and *846sale, but was an instrument containing merely an offer of purchase. This I think is the proper construction. The functions of a traveling salesman are ordinarily to obtain offers of purchase from their employer’s customers, and not to enter into binding agreements of purchase and sale. Cohen v. Saffer, 43 Ga. App. 746 (160 S. E. 130); Dannenberg Co. v. Hughes, 30 Ga. App. 83, 85 (116 S. E. 892). The evidence fully warranted a finding that the plaintiff, prior to the time of the shipment, was notified not to ship the goods.
Moreover, even if there had been a binding contract of purchase and sale, rather than a mere offer to purchase which was to become effective when assented to by the seller either in writing or by the execution of the offer through a shipment of the goods, I think that the course pursued by the seller in this case would be nevertheless erroneous, under the rule stated in Rounsaville v. Leonard Mfg. Co., 127 Ga. 735 (4) (56 S. E. 1030), that “when a contract for the sale of goods is still executory on both sides, notice by the purchaser to the seller that he will not accept and pay for the goods amounts to a breach of the contract,” and' that “thereafter the seller can not deliver the goods to a common carrier, consigned to the buyer, and, having done so, treat the contract as executed on his part, by suing the buyer for the purchase price of goods sold and delivered.” If there had been a binding contract of purchase and sale, upon being notified by the purchaser that he had breached the contract, the seller might have pursued any one of the three remedies prescribed by section 4131 of the Civil Code (1910); but if the seller had elected to store the goods for the benefit of the defendant, it would have been under the rights and powers granted by that provision of the Code, which is altogether a different thing from thereafter shipping the goods, as the seller did, in the effort to treat the contract as having been fully executed on its part.